Title: To George Washington from William Livingston, 14 April 1781
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 14th April 1781
                        
                        I have to acknowledge your Excellency’s favour of the 8th instant, &
                            thank you for the intelligence it contains. The account is so similar to that which I had by a man direct from New york,
                            & who had it from a person in their confidence, that I cannot doubt the truth. The only variation is, that of the
                            four persons intended to be taken or assassinated the three which he remembred, were your Excellency, President Reed
                            & me. Governor Clinton therefore must be the fourth who was not mentioned to him; & President Reed the
                            fourth who was not mentioned to your Excellency. With the greatest esteem I have the honour to be Dear
                            Sir your Excellency’s most obedient and very humble Servant
                        
                            Wil: Livingston
                        
                    